DETAILED ACTION
This communication is in response to the after final filed 5/22/22 in which claims 21, 30, 31, and 36 were amended. Claims 21-40 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/22 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 21, 31, and 36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 21-23, 25, 28, 30-34, 36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Noshadi (US 9,727,546 B1; patented Aug. 8, 2017) in view of Patil (US 2015/0046474 A1; published Feb. 12, 2015), Baldwin (US 2014/0250175 A1; published Sep. 4, 2014), Kosslyn (US 9,715,541 B1; patented Jul. 25, 2017), and Bradley (US 2013/0254292 A1; published Sep. 26, 2013).

Regarding claim 21, Noshadi discloses [a] computer-implemented method comprising: 
receiving a plurality of media segments from a plurality of client devices associated with a plurality of users; (Noshadi, column 2, lines 49-51, teaches extracting media data from a media database; Noshadi, column 2, lines 61-63, teaches that the media database stores any type of media data such as image or video data)
identifying, by at least one processor, media characteristics associated with the plurality of media segments; (Noshadi, column 2, lines 15-20, teaches recognizing objects such as faces and landmarks in the media, and extracting metadata from the photos and videos)
determining, based on analyzing the media characteristics, a content correspondence between a first media segment of the plurality of media segments received from a first client device of the plurality of client devices [associated with a first user of the plurality of users] and a second media segment of the plurality of media segments received from a second client device of the plurality of client devices [associated with a second user of the plurality of users]; (Noshadi, column 4, line 60 – column 5, line 7, teaches aggregating one or more pieces of data from image content data and image metadata or data from across multiple images to determine data necessary for the parameters in templates, e.g., a parameter that describes the entire region where the collection of photos was taken) 
based on determining the content correspondence [and the social correspondence], generating a media presentation that comprises the first media segment and the second media segment; and (Noshadi, column 5, lines 16-29, teaches generating one or more sentences and assembling the sentences to generate a narrative; Noshadi, column 5, lines 30-43, teaches the narrative text is stored in an album database (e.g., a photo sharing site such as PICASSAWEB), a user can review an image or a group of images by reading the automatically generated narrative describing the images)
providing the media presentation for display within a graphical user interface (Noshadi, column 2, lines 23-27, teaches the media collection is shared through a website such as a PICASSAWEB site with the narrative text to navigate through the media).
Noshadi, column 3, lines 1-15, teaches that the media is retrieved from a media database and includes information such as the make, model of the camera with which it was captured. Yet, Noshadi does not expressly disclose that the media includes one set of image captured by a first client device associated with a first user of the plurality of users and another set of images captured by a second client device associated with a second user of the plurality of users.  However, Patil, paragraph 25, teaches obtaining images that have been uploaded to publicly available sites and are different in nature as they are captured by different people. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noshadi to incorporate the teachings of Patil to obtain the media from a publicly available site including images from different users. Doing so would enable a user to see or gather all images which conform to a particular search query or topic of interest regardless of who captured the images (Patil, paragraph 25).
Noshadi, column 4, line 60 – column 5, line 7, teaches aggregating one or more pieces of data from image content data and image metadata or data from across multiple images. Yet, Noshadi does not disclose determining a social correspondence between the first user of the first client device and the second user of the second client device and generating a media presentation based on the content correspondence and the social correspondence. However, Baldwin, paragraphs 5, 36, teaches clustering images based on social information such as, for example, determination of “friends” in the images through facial recognition, check-in information, or status updates tagging other users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noshadi to incorporate the teachings of Baldwin to cluster images based on additional social information. Doing so would facilitate social interaction between or among users (Baldwin, paragraph 2). 
Noshadi does not disclose generating a third media segment comprising a credits list that indicates users that contributed a media segment to the media presentation, the credits list comprising indications of the first user and the second user; adding the third media segment comprising the credits list to the media presentation; and providing the media presentation having the first media segment, the second media segment, and the third media segment, for display within a graphical user interface. However, Kosslyn teaches a method including receiving a request for a media item and obtaining credit data associated with the media item, and providing for presentation the media item and a list of entities contributing to the media item as defined by the credit data. Abstract. Kosslyn further teaches that the identified entities and associated metadata is aggregated and formatted by the content sharing platform into credits and sent to the user device. Column 9, lines 10-20. The user device then presents these credits similar to the format of closing credits (“third media segment”) of a motion picture or television program. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noshadi to obtain credit data for the media segments and present the credits as closing credits of the presentation. Doing so would enhance collaboration by associating media items with credit data to identify entities that contributed to the media item. Kosslyn, Abstract, column 1, lines 60-65.
Noshadi does not disclose determining first content-specific analytics for the first media segment and second content-specific analytics for the second media segment and generating a third media segment comprising a credits list that includes the first content-specific analytics and the second content-specific analytics. However, Bradley teaches presenting metadata relating to a story that is presented as an aggregation of user-contributed segments, including content elements, metadata referring to those elements, and metadata and other information connected with the aggregation of those elements. See figure 5, paragraph 36. The metadata about the story includes statistics about the storing including the number of times the story has been read, liked, and marked as a favorite by users of the system. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noshadi to display statistics related to particular images or videos. Doing so would enable tracking, evaluating, comparing and weighing the relative contributions made by multiple contributors in any subset of the total body of work. Bradley, paragraph 26.
Claims 31 and 36 are CRM and apparatus claims corresponding to claim 21 and, therefore, are similarly rejected.

Regarding claim 22, Noshadi, in view of Patil, Baldwin, Kosslyn, and Bradley, discloses the invention of claim 21 as discussed above. Noshadi further discloses analyzing the first media segment to generate a first tag and the second media segment to generate a second tag; and (Noshadi, column 2, lines 51-53, teaches the metadata extractor module extracts image metadata; Noshadi, column 2, line 65 – column 3, line 5, teaches each photograph includes information about the time, location, information about the camera, etc.; Noshadi, column 4, lines 42-59, teaches generating parameters from the extracted metadata, such as the location where the photo was taken)
determining at least one of the content correspondence or the social correspondence based on matching the first tag and the second tag (Noshadi, column 7, lines 46-63, teaches that a sentence template is used for days when an individual has visited a recognizable landmark as indicated by the metadata extracted from the photos) .
Claim 32 is a CRM claim corresponding to claim 22 and, therefore, is similarly rejected.

Regarding claim 23, Noshadi, in view of Patil, Baldwin, Kosslyn, and Bradley, discloses the invention of claim 21 as discussed above. Noshadi further discloses analyzing the first media segment and the second media segment to recognize one or more elements captured in each media segment; and (Noshadi, column 3, lines 28-40, teaches recognizing objects in frames of a video)
determining the content correspondence between the first media segment and the second media segment based on determining that the first media segment and the second media segment comprise matching elements (Noshadi, column 3, lines 46-51, teaches matching objects to an object in a set of known objects by tracking an object across one or more frames).
Claim 33 is CRM claim corresponding to claim 23 and, therefore, is similarly rejected.

Regarding claim 25, Noshadi, in view of Patil, Baldwin, Kosslyn, and Bradley, discloses the invention of claim 21 as discussed above. Noshadi does not disclose wherein determining the social correspondence between the first user and the second user comprises determining at least one commonality between the first user and the second user, the at least one commonality corresponding to a work experience, a group membership, a hobby, or an educational history. However, Baldwin, paragraphs 5, 36, teaches clustering images based on social information such as, for example, determination of “friends” in the images through facial recognition, check-in information, “events” information (“group membership”) or status updates tagging other users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noshadi to incorporate the teachings of Baldwin to cluster images based on additional social information. Doing so would facilitate social interaction between or among users (Baldwin, paragraph 2).
Claim 34 is a CRM claim corresponding to claim 25 and, therefore, is similarly rejected.

Regarding claim 28, Noshadi, in view of Patil, Baldwin, Kosslyn, and Bradley, discloses the invention of claim 21 as discussed above. Noshadi further discloses identifying media characteristics associated with the first media segment that comprise an identity of the first user associated with the first client device, a geographic location corresponding to a capture location of the first media segment, a timestamp indicating a capture time of the first media segment, a description of the first media segment, or tags representing one or more users that participate in the first media segment (Noshadi, column 2, line 61 – column 3, line 10, teaches the metadata for the image or video includes a time when the photograph was taken, a location where the photo was taken).
Claim 39 is an apparatus claim corresponding to claim 28 and, therefore, is similarly rejected.

Regarding claim 30, Noshadi, in view of Patil, Baldwin, Kosslyn, and Bradley, discloses the invention of claim 21 as discussed above. Noshadi does not disclose wherein determining the social correspondence between the first user and the second user comprises determining that the first user and the second user are connected via a social networking system. However, Baldwin, paragraphs 5, 36, teaches clustering images based on social information such as, for example, determination of “friends” in the images through facial recognition, check-in information, or status updates tagging other users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noshadi to incorporate the teachings of Baldwin to cluster images based on additional social information. Doing so would facilitate social interaction between or among users (Baldwin, paragraph 2).

Claims 24, 26, 35, 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Noshadi, Patil, Baldwin, Kosslyn, and Bradley as applied to claims 21 and 36 above, and further in view of Berger (US 2011/0280497 A1; published Nov. 17, 2011).

Regarding claim 24, Noshadi, in view of Patil, Baldwin, Kosslyn, and Bradley, discloses the invention of claim 21 as discussed above. Noshadi does not disclose determining the content correspondence between the first media segment and the second media segment based on determining that a minimum number of commonalities match between media characteristics associated with the first media segment and media characteristics associated with the second media segment. However, Berger, paragraphs 56-57, teaches that a user may specify that photo stories should be grouped using different criteria such as the identity of specific individuals (e.g., particular members of the user’s immediate family, specific friends, etc.) or that date, time and identity is used to create the photo stories (the selected criteria are interpreted as the minimum number of commonalities). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noshadi to incorporate the teachings of Berger to generate the narrative presentation based on a number of criteria of required commonalities. Doing so would enable generating the narrative presentation based on user-specified criteria (Berger, paragraph 51).
Claim 37 is an apparatus claim corresponding to claim 24 and, therefore, is similarly rejected.

Regarding claim 26, Noshadi, in view of Patil, Baldwin, Kosslyn, and Bradley, discloses the invention of claim 21 as discussed above. Noshadi, column 6, lines 20-43, 65-67, and column 8, lines 25-28, teaches receiving a collection of images, recognizing faces in the images, creating a list of the names of all the individuals recognized in the collection of images, and generating a narrative presentation for the images.  Yet, Noshadi does not specifically disclose determining the content correspondence between the first media segment and the second media segment based on determining that the first user associated with the first media segment is tagged in the second media segment.  However, Berger, paragraph 56, teaches using metadata associated with each of the photographs in a collection of uploaded photographs to automatically separate the uploaded photos into different photo stories and to select appropriate templates for each photo story, the metadata variables used to separate the photos into different stories include the people identified in the photos (e.g., if the user’s children are identified, then a photo story is created using only photos of those children). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noshadi to incorporate the teachings of Berger to create the narrative presentation based on the recognized faces of one or more people in a set of photos. Doing so would enable generating a narrative presentation that best suits the story and reduces the work required by the end user (Berger, paragraph 58).
Claim 35 is a CRM claim corresponding to claim 26 and, therefore, is similarly rejected.

Regarding claim 40, Noshadi, in view of Patil, Baldwin, Kosslyn, and Bradley, discloses the invention of claim 36 as discussed above. Noshadi, column 2, lines 15-25, teaches sharing the media collection. Yet, Noshadi does not expressly discloses provide, to the first client device associated with the first user, an option to edit and share a first version of the media presentation with a first set of users of a media presentation system; and provide, to the second client device associated with the second user, an option to edit and share a second version of the media presentation with a second set of users of the media presentation system. However, Berger, paragraphs 117, 119, 120, teaches sharing a photo story on a social networking site or via email and including an edit link that allows the user to edit any of the photo or text boxes within the photo story template (e.g., providing features such as resizing, moving, cropping, etc.) within the size/coordinate constraints set by the photo story design template. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noshadi to incorporate the teachings of Berger to provide the user with editing options prior to sharing a photo story. Doing so would enable developing new narrative description templates by the user community (Noshadi, column 8, lines 30-35).

Claims 27 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Noshadi, Patil, Baldwin, Kosslyn, and Bradley as applied to claims 21 and 36 above, and further in view of Sangster (US 2010/0156834 A1; published Jun. 24, 2010).

Regarding claim 27, Noshadi, in view of Patil, Baldwin, Kosslyn, and Bradley, discloses the invention of claim 21 as discussed above. Noshadi does not disclose determining the content correspondence between the first media segment and the second media segment based on comparing a first timestamp corresponding to the first media segment to a second timestamp corresponding to the second media segment to determine that a difference in time is less than a threshold amount of time. However, Sangster, paragraphs 104, 105, teaches grouping photographs based on facial recognition and then grouping the images into event sets based on at least temporal characteristics, including the date and time of capture of the images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noshadi to incorporate the teachings of Sangster to group the media items based on facial recognition and temporal characteristics. Doing so would enable grouping the media items based on social events.
Claim 38 is an apparatus claim corresponding to claim 27 and, therefore, is similarly rejected.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Noshadi, Patil, Baldwin, Kosslyn, and Bradley as applied to claim 21 above, and further in view of BOOK (US 2011/0065419 A1; published Mar. 17, 2011).

Regarding claim 29, Noshadi, in view of Patil, Baldwin, Kosslyn, and Bradley, discloses the invention of claim 21 as discussed above. Noshadi does not disclose determining that the second media segment violates a maturity level set by the first user associated with the first client device; and based on determining that the second media segment violates the maturity level set by the first user, blocking the second media segment from being access by the first user at the first client device when providing the media presentation to the first client device. However, Book, paragraph 166, teaches blocking an image that matches an image in an inappropriate image data based on parental controls on a mobile device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noshadi to incorporate the teachings of Book to block media items in the shared media collection based on parental controls. Doing so would enable a parent to control the images that are displayed on a mobile device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178